DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-14, and 16-22, are allowed.

The following is an examiner’s statement of reasons for allowance: According to the Applicant’s remarks and/or amendments mailed on 07/11/2022, the prior art references (Ofek, Kim, and Ko) does not teach the at least indicated portion of the claim of a method for displaying media resources, implemented in a terminal, the method comprising: displaying an activity page, wherein the activity page is configured to trigger a display of a media resource corresponding to a geographic region; acquiring a first media resource corresponding to a first region in response to detecting a target event based on the activity page, wherein the target event is an operation of shaking the terminal, the first media resource is configured to recommend the first region, and the first media resource and the first region are randomly selected by a server by one of: randomly selecting a media resource from multiple media resources as the first media resource, and taking a region corresponding to the first media resource as the first region; or randomly selecting one region of multiple regions as the first region, and randomly selecting, from multiple media resources corresponding to the first region, a media resource as the first media resource, such that a media resource of different regions is capable of being selected by the operation of shaking the terminal; displaying the first media resource in the activity page, wherein the activity page comprises a first control configured to trigger a display of media resources with location tags belonging to a same region as a location tag of the first media resource; and displaying, in a second page, multiple other media resources with location tags belonging to the first region in response to a trigger operation on the first control, wherein the second page is configured to display multiple media resources with location tags belonging to a same region.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645